 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
 3    3883 Howard Hughes Pkwy
      Suite 500
 4    Las Vegas, NV 89169
      Tel: 702-862-8300
 5    Fax: 702-862-8400
      Email: jthompson@clarkhill.com
 6
      Attorneys for Defendant Equifax Information Services LLC
 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
     KENT EGBERT,                                     )
10                                                    )    Case No. 2:19-cv-01324-JAD-EJY
                                                      )
11                              Plaintiff,            )    STIPULATION OF EXTENSION OF
                                                      )
12 vs.                                                )    TIME FOR DEFENDANT EQUIFAX
                                                      )    INFORMATION SERVICES LLC TO
13 CENLAR FEDERAL SAVINGS BANK;                       )    FILE ANSWER
                                                      )
   EQUIFAX INFORMATION SERVICES LLC;                  )
14                                                         FIRST REQUEST
   AND TRANSUNION LLC,                                )
15                                                    )
                       Defendants.
16

17          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
18
     time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
19
     no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
20
     AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
21
     answer, move or otherwise respond to the Complaint in this action is extended from August 26,
22

23   2019 through and including September 11, 2019. This stipulation is filed in good faith and not

24   intended to cause delay.
25          Respectfully submitted this 27th day of August, 2019.
26

27                                               CLARK HILL PLLC
28                                               By: /s/
 1                                    Jeremy J. Thompson
                                      Nevada Bar No. 12503
 2                                    3883 Howard Hughes Pkwy
 3                                    Suite 500
                                      Las Vegas, NV 89169
 4                                    Tel: 702-862-8300
                                      Fax: 702-862-8400
 5                                    Email: jthompson@clarkhill.com
 6                                    Attorneys for Defendant Equifax Information
 7                                    Services LLC

 8                                    No opposition

 9                                    /s/ David H. Krieger, Esq.
                                      David H. Krieger, Esq.
10                                    Nevada Bar No. 9086
11                                    HAINES & KRIEGER, LLC
                                      8985 S. Eastern Ave., Suite 350
12                                    Henderson, NV 89123
                                      Phone: (702) 880-5554
13                                    FAX: (702) 385-5518
14                                    Email: dkrieger@hainesandkrieger.com

15                                    Attorneys for Plaintiff
16   IT IS SO ORDERED:
17

18   __________________________
     United States Magistrate Judge
19          August 28, 2019
     DATED: __________________
20

21

22

23

24

25

26

27
28

                                        -2-
 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and exact copy of the foregoing has been served this 27th day of
 3
     August, 2019, via the CM/ECF system which will send notification to all counsel of record:
 4
                   David H. Krieger, Esq.
 5                 HAINES & KRIEGER, LLC
 6                 8985 S. Eastern Ave., Suite 350
                   Henderson, NV 89123
 7                 Email: dkrieger@hainesandkrieger.com

 8

 9
                                                  By: /s/     Joyce Ulmer
10                                                  An Employee of Clark Hill, PLLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                    -3-
